Title: The American Commissioners to John Paul Jones, 23 May 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Jones, John Paul


Sir
Passy, May 23. 1778
A pilote being wanted to conduct an Advice Boat to America, if you have in your Ship a suitable Person that can be spared, the Commissioners request, that you would permit him to go on that Service. We have the Honour to be, Sir, Your most obedient humble Servants.
B FranklinArthur LeeJohn Adams
Honble Capt Jones
 
Endorsed: from the American Plenipotentiaries Passy Passy May 23d. 1778 Recd Brest May 28th. 1778.
